                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

MARIA Y. VAZQUEZ, and other,
similarly situated individuals,

                  Plaintiff,

v.                                                             Case No: 2:18-cv-611-FtM-38MRM

UOOLIGAN GAS STATION
CONVENIENCE STORE INC.,
SAEEDA ULLAH, individually, and
FARID ULLAH, individually,

                 Defendant.
                                                   /

                                                  ORDER1

        Before the Court is United States Magistrate Judge Nicholas Mizell’s Report and

Recommendation (R&R) (Doc. 61), recommending defaults be entered against

Defendants Uooligan Gas Station Convenience Store Inc., Saeeda Ullah, and Farid Ullah

and the Defendants’ Answer and Affirmative Defenses (Doc. 41) be stricken. No party

objected to the R&R, and the time to do so has passed.

        After conducting          a careful and complete review                   of the findings          and

recommendations, a district judge may accept, reject, or modify the magistrate judge’s

report and recommendation. See 28 U.S.C. § 636(b)(1); see also Williams v. Wainwright,

681 F.2d 732 (11th Cir. 1982).               In the absence of specific objections, there is no



1
  Disclaimer: Documents filed in CM/ECF may contain hyperlinks to other documents or websites. These
hyperlinks are provided only for users’ convenience. Users are cautioned that hyperlinked documents in
CM/ECF are subject to PACER f ees. By allowing hyperlinks to other websites, this Court does not endorse,
recommend, approve, or guarantee any third parties or the services or products they provide on their
websites. Likewise, the Court has no agreements with any of these third parties or their websites. The
Court accepts no responsibility f or the availability or f unctionality of any hyperlink. Thus, the f act that a
hyperlink ceases to work or directs the user to some other site does not affect the opinion of the Court.
requirement that a district judge review factual findings de novo, Garvey v. Vaughn, 993

F.2d 776, 779 n.9 (11th Cir. 1993), and the court may accept, reject, or modify, in whole

or in part, the findings and recommendations. 28 U.S.C. § 636(b)(1)(C). The district

judge reviews legal conclusions de novo, even in the absence of an objection.        See

Cooper-Houston v. Southern Ry. Co., 37 F.3d 603, 604 (11th Cir. 1994).

      Defendants’ original counsel withdrew in November 20, 2019.           Since then,

Defendants have not meaningfully participated in this action and have ignored the Court’s

orders. Judge Mizell’s recommendation that the Court enter defaults against Defendants

is thus warranted. After careful consideration of the R&R and an independent review of

the file, the Court accepts and adopts the R&R.

      Accordingly, it is now

      ORDERED:

      1. United States Magistrate Judge Nicholas Mizell’s Report and Recommendation

          (Doc. 61), is ACCEPTED and ADOPTED and incorporated into this Order.

      2. The Clerk of Court is DIRECTED to enter defaults against Defendants Uooligan

          Gas Station Convenience Store Inc., Saeeda Ullah, and Farid Ullah.

      DONE and ORDERED in Fort Myers, Florida this 18th day of February, 2020.




Copies: All Parties of Record




                                           2
